DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities:
Page 16 of the specification uses the word “hatched” when it should be “hashed”.
Appropriate correction is required.

Claim Objections
Claims 16 and 19 are objected to because of the following informalities:
Claim 16 has an extra word. Please change it to: “wherein the reference voltage supply circuit and the power supply circuits are connected via [[a]] respectively one of a plurality of reference voltage supply wirings.  
Claim 19 is depending from itself. The examiner is assuming it is supposed to depend from claim 18.
Appropriate correction is required.

Drawings
The drawings are objected to because the specification refers to a “comparison circuit 49” in the description of figure 4 but figure 4 doesn’t have an element number 49 or a label for “the comparison circuit 49”. If a box doesn’t already exist surrounding the comparison circuit please add one when adding the element number 49.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,209,846. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same thing. Only one claim is included in the table below for brevity.

Instant application
Patent 11,209,846
1. A power source circuit, comprising: 

a plurality of power supply circuits which are electrically connected to different positions in a power supply wiring through which power is supplied to a plurality of processing circuits, wherein each of the power supply circuits is configured to generate a power supply voltage with reference to an input reference voltage, and supply the power supply voltage to the power supply wiring; and




a reference voltage supply circuit configured to generate a plurality of reference voltages with different voltages and to each of the plurality of power supply circuits, supply one of the different reference voltages as the input reference voltage thereof.
1. A semiconductor device comprising:

a power source voltage supply circuit including a first power source voltage generator supplied with the first reference voltage and configured to generate a first power source voltage, and a second power source voltage generator supplied with the second reference voltage and configured to generate a second power source voltage, the power source voltage supply circuit being configured to supply the first power source voltage and the second power source voltage to a power source voltage line; 


a reference voltage supply circuit configured to supply a first reference voltage and a second reference voltage;





and a voltage control circuit connected to the power source voltage line, and configured to control a value of the first reference voltage and a value of the second reference voltage., wherein: the reference voltage supply circuit includes a first variable resistor configured to change the value of the first reference voltage, and a second variable resistor configured to change the value of the second reference voltage, the first variable resistor is provided between a first node and a second node, the second variable resistor is provided between the second node and a third node, and the reference voltage supply circuit supplies the first reference voltage from the first node to the first power source voltage generator, and supplies the second reference voltage from the second node to the second power source voltage generator.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,209,846 in view of Rowley et al. (US 20200090765). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe similar subject matter according to the table below.

Instant Application
11,209,846
8. A semiconductor storage device, comprising:

an input and output circuit configured to send and receive data to and from an external memory controller, the input and output circuit comprising:
a plurality of processing circuits configured to control sending and receiving of the data to and from the external memory controller;

a plurality of power supply circuits which are electrically connected to different positions in a power supply wiring through which power is supplied to the plurality of processing circuits, wherein each of the power supply circuits is configured to generate a power supply voltage with reference to an input reference voltage, and supply the power supply voltage to the power supply wiring; and


a reference voltage supply circuit configured to generate a plurality of reference voltages with different voltages and to each of the plurality of power supply circuits supply one of the reference voltages as the input reference voltage thereof; and


a non-volatile memory in which data input via the input and output circuit are written, and from which data output via the input and output circuit are read.
1. A semiconductor device comprising:











a power source voltage supply circuit including a first power source voltage generator supplied with the first reference voltage and configured to generate a first power source voltage, and a second power source voltage generator supplied with the second reference voltage and configured to generate a second power source voltage, the power source voltage supply circuit being configured to supply the first power source voltage and the second power source voltage to a power source voltage line; 


a reference voltage supply circuit configured to supply a first reference voltage and a second reference voltage;











and a voltage control circuit connected to the power source voltage line, and configured to control a value of the first reference voltage and a value of the second reference voltage., wherein: the reference voltage supply circuit includes a first variable resistor configured to change the value of the first reference voltage, and a second variable resistor configured to change the value of the second reference voltage, the first variable resistor is provided between a first node and a second node, the second variable resistor is provided between the second node and a third node, and the reference voltage supply circuit supplies the first reference voltage from the first node to the first power source voltage generator, and supplies the second reference voltage from the second node to the second power source voltage generator.


	The 846 patent doesn’t teach the limitations “an input and output circuit configured to send and receive data to and from an external memory controller, the input and output circuit comprising: a plurality of processing circuits configured to control sending and receiving of the data to and from the external memory controller; and a non-volatile memory in which data input via the input and output circuit are written, and from which data output via the input and output circuit are read.” but it would be obvious over the Rowley reference which teaches applying the generated voltages to I/O circuitry and storing read/write data in a non-volatile memory in paragraphs 20 and 35.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okayama et al. (US 20190244672).

	As to claims 1 and 15 (using claim 1 as exemplary) Okayama teaches:

a plurality of power supply circuits which are electrically connected to different positions in a power supply wiring through which power is supplied to a plurality of processing circuits, wherein each of the power supply circuits is configured to generate a power supply voltage with reference to an input reference voltage, and supply the power supply voltage to the power supply wiring; (Fig 1 elements 22 & 12 and [0003], [0033], [0036-0037], [0041-0042] and claim 1)

a reference voltage supply circuit configured to generate a plurality of reference voltages with different voltages and to each of the plurality of power supply circuits, supply one of the different reference voltages as the input reference voltage thereof. (Fig 1 element 21 and [0033-0034], [0041-0042] and claim 1)

	As to claims 2 and 16 (using claim 2 as exemplary), Okayama teaches:

a plurality of reference voltage supply wirings respectively connected between the reference voltage supply circuit and the plurality of power supply circuits. ([0035-0038] and [0041-0042])

As to claim 3 Okayama teaches:

wherein the plurality of power supply circuits generate an output voltage having a target power supply voltage when the reference voltages with different voltages are supplied thereto over the plurality of reference voltage supply wirings. ([0035-0038] and [0041-0042])

As to claims 4 and 18 (using claim 4 as exemplary), Okayama teaches:

a reference voltage generation circuit configured to generate the plurality of reference voltages, and a switch which is controlled to selectively supply to each of the reference voltage supply wirings one of the reference voltages. ([0035-0038] the switches SW_1 to SW_5 selectively supply each of the reference voltages to the power supply circuit element 12)

As to claims 7 and 19 (using claim 7 as exemplary), Okayama teaches:

wherein the switch includes a plurality of input terminals to each of which a different one of the reference voltages generated by the reference voltage generation circuit is supplied, and a plurality of output terminals to each of which a different one of the reference voltage supply wirings is connected, (Fig 1 see inputs to and outputs of the switch elements SW_1 to SW_5)

the switch is controlled to connect each of the output terminals to one of the input terminals. ([0035-0038] the switches SW_1 to SW_5 selectively supply each of the reference voltages at the input terminals to the power supply circuit element 12 (output terminals))

As to claim 17 Okayama teaches:

wherein the output voltages generated by the power supply circuits are equal to each other. ([0035-0038] and [0041-0042] teaches generating multiple output voltages – the actual values of each one is a design decision)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okayama et al. (US 20190244672) in view of Rowley et al. (US 20200090765).

As to claim 8 Okayama teaches:

a plurality of power supply circuits which are electrically connected to different positions in a power supply wiring through which power is supplied to the plurality of processing circuits, wherein each of the power supply circuits is configured to generate a power supply voltage with reference to an input reference voltage, and supply the power supply voltage to the power supply wiring; (Fig 1 elements 22 & 12 and [0003], [0033], [0036-0037], [0041-0042] and claim 1)

a reference voltage supply circuit configured to generate a plurality of reference voltages with different voltages and to each of the plurality of power supply circuits supply one of the reference voltages as the input reference voltage thereof; (Fig 1 element 21 and [0033-0034], [0041-0042], and claim 1) Okayama doesn’t explicitly teach: “an input and output circuit configured to send and receive data to and from an external memory controller, the input and output circuit comprising:
a plurality of processing circuits configured to control sending and receiving of the data to and from the external memory controller; a non-volatile memory in which data input via the input and output circuit are written, and from which data output via the input and output circuit are read.” Rowley teaches:

an input and output circuit configured to send and receive data to and from an external memory controller, the input and output circuit comprising:
a plurality of processing circuits configured to control sending and receiving of the data to and from the external memory controller; ([0020] while the memory controller isn’t explicitly taught as an external memory controller case law has shown that making separable is not a patentably distinct feature – see In re Dulberg, 289 F.2d 522, 523, 129 USPQ.348. 349 (CCPA 1961))

a non-volatile memory in which data input via the input and output circuit are written, and from which data output via the input and output circuit are read. ([0035])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okayama and Rowley. The motivation would have been to store data in NVM memory to avoid data loss if power is lost.

	As to claim 9 Okayama teaches:

a plurality of reference voltage supply wirings respectively connected between the reference voltage supply circuit and the plurality of power supply circuits. ([0035-0038] and [0041-0042])

As to claim 10 Okayama teaches:

wherein the plurality of power supply circuits generate an output voltage having a target power supply voltage when the reference voltages with different voltages are supplied thereto over the plurality of reference voltage supply wirings. ([0035-0038] and [0041-0042])

As to claim 11 Okayama teaches:

a reference voltage generation circuit configured to generate the plurality of reference voltages, and a switch which is controlled to selectively supply to each of the reference voltage supply wirings one of the reference voltages. ([0035-0038] the switches SW_1 to SW_5 selectively supply each of the reference voltages to the power supply circuit element 12)

As to claim 14 Okayama teaches:

wherein the switch includes a plurality of input terminals to each of which a different one of the reference voltages generated by the reference voltage generation circuit is supplied, and a plurality of output terminals to each of which a different one of the reference voltage supply wirings is connected, (Fig 1 see inputs to and outputs of the switch elements SW_1 to SW_5)

the switch is controlled to connect each of the output terminals to one of the input terminals. ([0035-0038] the switches SW_1 to SW_5 selectively supply each of the reference voltages at the input terminals to the power supply circuit element 12 (output terminals))

Allowable Subject Matter
Claims 5-6, 12-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the double patenting rejection given above.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 5, 12 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination “a control circuit which controls the switch based on the set value read from the memory.” as required by dependent claims 5, 12 and 20, in combination with the other claimed limitations (emphasis added). The prior art of record teaches a memory for storing values of the trimming operation when the reference voltages have been applied and the supply voltages have been evaluated and a switch to selectively apply the reference voltages to the power supply circuit (see Okayama Fig 1 and paragraph 69). However, the prior art of record does not teach receiving the maximum number of virtual functions associated with an input/output adapter from an adapter driver associated with the input/output driver as required by dependent claims 5, 12 and 20.
	Claims 6 and 13 would also be allowable as they depend upon claims 5 or 12, either directly or indirectly, and are allowable for the same reasons indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181